OFFICE OFTHEATTORNEY     GENERAL    OFTEXAS
                           AUSTIN




mzmrable J. I?. .Brgan
County Attorney
Angleton, %xas




                                             tete tare*’be
                                              e and oi.amtptaxecr




                                   Is oouatyan to wbather
                                    a9.8 Qounty , wider t-he
                                    8, till bare to aocrept
                                    he dl6eonat proriaed for
                               aot going to pass an 0Pder
                             provisions of this Aetl, or



                      IIwith the above plle#tlca,
                                                you sabdt four
                     on, togethertith oopr or a letter rrcunYr.
law18 B. Follett, dlsoussingrarioua aathoritiebof thM snd other
states upoa thia qxiotion. And far the atralstanoaaftordod bg the50
brlere, you freraour thanks.
          Artidle 4644, Ileviaedix?11 Btututss, Sactf,oa6, antbor-
ieee the CeHnptrollaror Publia ao6otmta or the &ate of 'tens to
*a&opt an&t regulf4tionsnot inaonsfsteatwith the Constitutiorr an&
JJMS as be rrzay
               deem essential ticthe 6poedy and propor assessment
aad CClloCtipz of the rQYenUeS Of't!~eC'tate."
          Section 3 of said krtiole 4344, iievfse4,Cl~l Statutes,
requir&a tho Corptroller of Yublio AdeOuul;sto wsupsrintend the
fisoal ooooerna of the state as the sole acoount.Ingofifoer thtireof,
an& manage the sari%%
                    in the maMar required by la*.*
          section 10 of hrtlole 4344, Revised Civil Statutes, re-
quires thio o:'fioialto "examine and settle the aooouats of all per-
sons indebted to the &ate and oertlfy the amount or balanoe to the
'Ireaaurer,and dlreat end supcrin$end the oollection of all moneye
due the ~tatc.w
          Pursuant to the express statutory warrant above stated,
and to avoid intermlnabls oonfuei~n in tho keepiry of locounts and
the issuanae of receipts by tax assessors-oolleotors'or the tarlow
counties or Texas, the Comptroller of Publlo Aaoounte promulgated
a regulat:on that all a+ valorem taxes appearing upon the general
tax rolls such.68 state, county and cwaeon school dilrtrlottaxe8,
which the tax,colleoting otiioials of the county were oharged with
collsotlng muat, aa to any one sqpiwately-aosessod par001 0r lanh,
be paid at the same time. This low-atandlng regulntion o&the
Comptroller has been, time out or mind, urilroralyobserved by
the tax-oollsctlng orrloials of various countlea, and urder suoh
admlnlstratlte regulation and ruling they heve r6fuse6.to isauo
receipt for part papent of ad valoreiutaxes appearing upon the
t;ner& tax rolla a@ainst any separataly-aessased tract or parcel
       .
          The foreming regulation made and published by the C&p-
troller of Public Accounts Is not nlthout suppofi in the authorltlas.
In the case of Stuard et ux ~8. Thompson, 261 S. 8. 377, the Court
reviewed the statutes hereinabove quoted, and held that a regulation
by the Coraptrollsrthereunder, requiring a county tax oollsctor to
rsluse a tender of stats and oounty ad valorem taxe6 without .ths
paymsut &the   same time.of the poll tax levied upon the wife, *aa
valid as a reasonable and effectlre means of toroing payment of such
tsx, and, not being in oonfliot with the Constitution aridLaws,.must
be (;fventhe arreot or le~lalatire enactment.
          fn the casaeof State v. Horriaan,801 2,.w. 05Z, and Jutkin
Land & Lumber Co. v. Noble, J27 5. R. 1093, the Court6 of Texas reooe-
nizad the rights of a tax ooll8otor to refuse to aooept lees than the
full emount of taxes asses&d.   And thls~Eepartment, 'underformer
admi+etrations, haa ruled that a county tax oolleotor would not be
euthorired to scoapt paymut OS c~cmm sahwl dlstriote ad va&mn
taxee, or iriaopeoaentaohooi diatriot taxeliaoseesetl*Aa oollected
under Arti    fm8, ridoba Civil ztatutea, without paynmnt or tile
Ltate end county taxee. lheeo dspartientel.ruMAge vrerebreed upon
t::e&lain& of s~tuera vs. 'ihompocn,aupra, upholding ana rocagcllting
tfiorule-zckine euthorltjrci the Ccrrperoller of ?ublic Aooomata,
wCer  Xrticlo 4344,.(2). kevleed Civil ::tatuteti,lQi!&;i.Aoonrteotlon
with the apoeaysna proper asaemmeAt tinaoolleotion or the re~onued
of the Stata.
          ($0recognize tie hardahlpe which might be vi8lted UDOA the
taxpayer by tCa applicaticm of the above dlaousaed rule when aooh tax-
payer elects to pay hie state ad *e&rem taxeu mlnr Benate Bfll~?~.
408, i&a, Ifaguular ~00810A, 46th bgialatum'in    order to raotsivo
the dlsoourrtthsroby provided. But wc ere not prepared to ra        in
thcrSac0 or the foregoing admfol6'tratioeana juaiai61 arrtborl   x,
                                                                to
ttet tho Lsgisloturo intantisdby the eztaotmoatOS the dl8ooWi
statute for pronqt payslentof tbxee, to overturn this.authorlty and
upset the time-honored spetca ot tax oolleotions which obttiaed In
this :.kbtaet ths the6  Of the QAEaa6e of ?&is bati Oited lt,‘and
with utloh tie LegirlAture la preouwa to hwe barn tul~. W&iAlUAt,
           The feat that this sicrlutsry   regulation, ptcaeolgW&l by the
Cosiptroller,unasr aktutory authority, end uphela by the~oourtr
and tto opinions  of this %NwtrseAt,      has, iu thS pa&&, been in fhs
tied or th0 ~glalature, Oan     be denronstratoa  by a-reforenoe to brt-
101s 7336e. ~~~AoA*O tiotatea Clvll Ststutes.,grorldi~g QIIioUowA:
            "%OtiOA 1. =n~oaabl v&here002lPiOA school~dl.etrlOt
     tnxes and/or $AdOpOAaOnt sahool alstrlot texes are ool-
     leotable from the .eaasroll with any other tax, any
     texpeyer of e~y.con~~onsohool aletrlot or'S.ndopsnQant
      sot001 district ir suthorlzea to pay one-halr or all of
     said sohool tare8 prior to tte paynvtntor any oth@4?tuti
     and U~OZImob pameAt or tmder of pa@eAt~ of one-h%lf
     or all oi.suoh oomam echool diotrLot tex end/or any
      l.Aaeper?aantaohool.aiatrtot tax, together wrth penalty,
      lntere~at,and ooats therean, if any, auoh Collootor 18
     authorizac¶and directteato receive the ease and exeoute
      iu d~Xc&,te a mmorandw reoelpt thar,eFor6~4 doliver
     CAB oopya, the texpapar and kee the othhr a8 part 0r the
     records ot hi0 offLoe, aad the 8ax Collcotor ehall onter
      the date ana amount paid Jm 05me mmeAauA     forrson tP0
      tQx rolli sna therosf%er 00 ruil payment of all.ot $he
      rcmeinlng tares togbther with iAtereat, poaalty and ooete,
      lf any, aa way ba shovfnto bo &uc on such roll, he ahtil.
     ~issucihis.offlolal tax reoelpt or oertifloate of raEemQ-
      ti.on,es the ease may be, $n the mmner pro+ldcd by low
      bed iuolude therein t&e amount or amount8 iwrmerly paId.
                  -:.eo.  2.  Zllhs Y;ex Co;leoto? my .:n r.13 cliocretion
           pre:m:e     n sa;:arateml?. ehowlng tta robocl taxen only, (sf
           imy aomac sahool dlstr!ct zr axy independent 5obOal dis-
           tr?at rio. ah.ma on ttlao;*fialsltax roll deliv0rea to hia
           by thn w8ebnor r%~din ;uch overt, lertuotlr,reoalpts
           ttifmax     or ii,iot:
                               ached tax pqyki+ntc.21 the event the
           co~~~isst~nem court or tha county and/or Board of Trurrtae8
           tf the ir,depandenti3ohooLdistrlot authorlebe in writins
           prior theret., tha making of such spoclol roll, than they
           are himby empowered to contrcat for .nocesearyexpaneae
           tkrofer I:OL LO %XOWUi th% !~OIAUI~ Cost Of th0 8tEitlOIWy
           ana extra additional labor oaoasioned tbareby."
                 To our aind, tlifnntcltut8 8tar;ds an 8 rtwcgrr~t~an of the
       rule that ad valoram.taxes appoarlag upon ths Renaral tu roll.80r
                     be paid in thalr entirety, aad a tax ootleokrr
       8'county r-iust                                                 OS l
       aounty 10 authorlzed.taa required to refuee a part priyamnt   of mot:
       taxee. ii the Leglelatura desired end lntandod to renmve oou&ty
       ad V&Or%!% ta%efJXrom the OpcrtttiOIi  Of this Nle, t&i8 it Ootflb
       easily have done by the enaotment OS a statute ruch a8 the on6 above
       Quot~@Ubdeelgned t0 remove dosaon SOhOd di*triot tars8 U36 Inbe-
       pea&at cohoof diBt.rlattaxer on t&s genera1 rolls tram mob r4O.e.
       But we think that hirats Bill No. 408, ZiEfr81y prorid,&& ,fOr a die-
       8ount In +z prompt   payment of teXe8,   8hould riot,by.inteX-fil%Oa
                                                                         aX&
       impUcotlon only, olfoct this raau.Itand overturn d8tabUrrhrdpro-
       oadent and pcliop.
              But ah do not hold by tble oplnloa that a property ovm8r
    doea got hnva the privllree of paying tax66 assesaad and due upw
    any epto:flc pie06 of property owned b;:him wl,thoytthe payamt 0r
    tams due upon any one or mom othsr unita of t.axabl.o     pr~pcrty tbot
    he OWM.   The  Guprurw  Covrt,of   lieraein ~Utibayvs. Eoor, 24Q S. a.
    19e, aha In other a0cm0ns,       has olearlydeolared theri&ht of a
    taxpayer to pay his taxerreswsssd sl&slaut onr tmct or paroel of
    his proparty without at the a.aXmtime paying taxes emSeS8ad     agird
    other property.   But unlelrso'chcl'uiso  allowed by statute, the tax-
   +ayer rmat pay all of the taxem eaaosaed upon the county t8X TOUR
    ;Fplntbhis    panaufar     piece  af propsrty,,,aM such is the extent
             idi- h              $ * the oafm c;ffiichayv. S!oor,sups,
    may be cons&a?%       a$b$?.iy for our holdice rethar than opposed'
    cdieryto,under t&a f~fl~lhlihg   language:
                 Whiln   ths   pxaral   rule   f8   tJict   tax&   %MSh   be p8fd
            in full oltooe tlma, and, unless otherviea provided~by
            statute,~a taxpayer oannot tetier a oartim of the tax




,,,,
                                                                        269



Ron. J. '. ijryan,~#a


    and demtr,da raslyt tbareim, yet t;.lerule is zubjaot
    tt~s01ro qdiriOati0n.       The citizen alwaya tmi tho rlgbt
    to ply tC* arecuntal-any C"C tex ileted a&nat       hia, or
    es fieldIn ecm !urisdlotions, to pay the wx on any on4
    1%~. cr piecs:or property rblch bae bran separately
    BBI)CSB~~$, witbout of?crin& Lo,pay th? trxee on ::thr?r   parts.
    37 Cyc. pp. 1164, Uat; E7 kmer. E F.nr;.    :noy. of X.W, p.
    781. he     last   olauas in the statement :ust meda finds
    support in tha authorities cited in the notes, but in
    nest lnetancns the statute directly or lapliedly pamitted
    the appilcotlon of the exceptions t:?the rule. There are
    other sraeptioss to ths gmeral rule xhlch are racofgdzed
    in May, if not in all, jurfadlctions."
         Trustlog tho forogofng aatlsfeetorily miewers your intuiry,
we are
                                        Yoiirevery   truly




                                   BY